DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Claim Status
Claims 1, 6-9, 13, 15-16, 20-22, 24, and 26 are pending.
Claims 1, 9, and 16 are independent.
Claims 1, 9, 16, 22, 24, and 26 are currently amended.
Claims 6-8, 13, 15, and 20 are previously presented.
Claim 21 is original.




Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
The arguments are addressed to the extent that they apply to the current grounds of rejection.
35 U.S.C. 101
Applicant argues:
Here, representative Claim 1 recites a plurality of features which provide a specific improvement to a clienteling computer system, a retailer's mobile computing device as well as the underlying technological process. 
For example, the Claim recites a number of features for passing information between a client's mobile computing device and a clienteling computer system, e.g., "scanning a barcode with a client's mobile computing device, said scanning causing said client's mobile computing device to access a clienteling computer system"; and "providing, from said client's mobile computing device, identification information about a client to said clienteling computer system." 
The Claim then recited the building of a client profile database at the clienteling computer system, e.g., "utilizing, at said clienteling computer system, said identification information about said client to create a client profile"; and "storing said client profile at a client profile database, said client profile database communicatively coupled with said clienteling computer system." 
The Claim goes on to specifically disclose a new capability (e.g., technological process) between the client's mobile computing device the clienteling computer system, e.g., "receiving, at said clienteling computer system and from said client's mobile computing device, a photo of an item owned by said client in conjunction with a decoration inquiry"; and "updating said client profile at said client profile database to include said photo of said item and said decoration inquiry." 
The Claim then provides a specific solution to the new capability (e.g., technological process) that further includes the retailer's mobile computing device in conjunction with the client's mobile computing device and the clienteling computer system, e.g., "automatically forwarding said photo of said item, said decoration inquiry, and a contact information for said client to a retailer's mobile computing device"; and "providing, from said retailer's mobile computing device, an electronic message to said client, said electronic message comprising at least one image of at least one suggestion based on said decoration inquiry." 
Thus, the claimed features provide a specific improvement to the retailer's mobile computing device in conjunction with the client's mobile computing device and the clienteling computer system. As such, Applicant submits the Claims are not abstract. 
The argument is not persuasive.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem.  In making this 
Applicant further argues:
In addition, the Claims are not abstract for similar reasons as those of In Finjan, Inc. v. Blue Coat Systems, Inc., 2016-2520 (Fed. Cir. Jan. 10, 2018), the Federal Circuit found that claims were directed to patent eligible subject matter under 35 U.S.C. § 101 ("101"). The claims recite a system and method for providing computer security by attaching a security profile to a downloadable (i.e., an executable application program). The Federal Circuit also distinguished the Claims from other cases that have held a result, even an innovative result, is not itself patentable; because the Claim recites more than just the desired result, it recites specific steps to accomplish the desired results. Accordingly, the Federal Circuit found the claims not to be abstract. 
Here, similar to Finjan, the Claims recite specific steps that result in a specific improvement in the capability of interactions, queries, and resolutions that includes the cooperation and interoperation of the retailer's mobile computing device, the client's mobile computing device, and the clienteling computer system. 
The argument is not persuasive.  Examiner respectfully disagrees that the claims recite improvements to technology in the manner of Finjan.  Applicant’s purported improvements are to the business process and confined to the abstract realm.  They are not similar to the technological improvement of increased security.
Applicant further argues:
Here, the claimed features are directed to inventive distribution of functionality within a network thereby providing an improvement in computer-functionality. For example, the Claimed features, inventively distribute the functionality within a network between the retailer's mobile computing device, the client's mobile computing device, and the clienteling computer system. 
Moreover, this inventive distribution of functionality includes a specific building of a client profile database at the clienteling computer system, e.g., "utilizing, at said clienteling computer system, said identification information about said client to create a client profile"; and "storing said client profile at a client profile database, said client profile database communicatively coupled with said clienteling computer system." 
The inventive distribution of functionality within the network also includes a new capability (e.g., technological process) between the client's mobile computing device the clienteling computer system, e.g., "receiving, at said clienteling computer system and from said client's mobile computing device, a photo of an item owned by said client in conjunction with a decoration inquiry"; and "updating said client profile at said client profile database to include said photo of said item and said decoration inquiry." 
Finally, the inventive distribution of functionality within the network provides a specific solution and utilization for the new capability (e.g., technological process) that further includes the retailer's mobile computing device in conjunction with the client's mobile computing device and the clienteling computer system, e.g., "automatically forwarding said photo of said item, said decoration inquiry, and a contact information for said client to a retailer's mobile computing device"; and "providing, from said retailer's mobile computing device, an electronic message to said client, said electronic message comprising at least one image of at least one suggestion based on said decoration inquiry." 
The argument is not persuasive.  As described above, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  The additional elements are merely used as an implementation tool to perform the abstract idea of performing a retail process including credit pre-screening. Here, the involvement of the generic computer products does not amount to significantly more than the abstract idea because the mere recitation of a generic computer cannot transform a patent-eligible abstract idea into a patent-eligible invention.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computer components are recited at a high level of generality and are recited as performing computer functions regularly used in computer applications. The use of generic computer components in this manner does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely describe the computer products as an implementation tool.

Examiner Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations:
Claim 9:
an imaging device to scan a barcode …
a processor to provide identification …
said clienteling computer system to: …
said retailer's mobile computing device to: …
said clienteling computer system further to: …
 said retailer's mobile computing device further to: …

Claim 24:
said processor of said client's mobile computing device to provide a plurality of important dates …
said clienteling computer system is further to: …



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-9, 13, 15-16, 20-22, 24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “method”. 
Claim 1 is directed to the abstract idea of performing a retail process including credit prescreening,  which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 1 recites:
1. (Currently Amended) A method comprising:
scanning a barcode with a client's mobile computing device, said scanning causing said client's mobile computing device to access a clienteling computer system; 
providing, from said client's mobile computing device, identification information about a client to said  clienteling computer system; 
utilizing, at said clienteling computer system, said identification information about said client to create a client profile; 
storing said client profile at a client profile database, said client profile database communicatively coupled with said clienteling computer system;
receiving, at said clienteling computer system and from said client's mobile computing device, a photo of an item owned by said client in conjunction with a decoration inquiry; 
updating said client profile at said client profile database to include said photo of said item and said decoration inquiry; 
automatically forwarding said photo of said item, said decoration inquiry, and a contact information for said client to a retailer's mobile computing device; and 
providing, from said retailer's mobile computing device, an electronic message to said client, said electronic message comprising at least one image of at least one suggestion based on said decoration inquiry; 
receiving, at said clienteling computer system and from a retailer's mobile computing device, a request for a new credit account prescreen for said client, said request comprising: a minimum credit account amount for said client, said minimum credit account amount being a minimum credit limit requirement above which said client would apply for a new credit account and below which said client would not apply for said new credit account;
utilizing, at said clienteling computer system, the identification information and the minimum credit account amount to prescreen the client for said new credit account; 
generating, at said clienteling computer system, a result of the prescreen for the new credit account;
providing, from said clienteling computer system and to the retailer's mobile computing device utilized by an associate, a confidential signal based on a result of the prescreen for the new credit account; and
displaying, upon receipt of the confidential signal and on a display of the retailer's mobile computing device, a visual indication for an associate, the visual indication comprising: 
a check mark next to a name of said client directing said associate to provide said client with an application for said new credit account, or 
an 'X' mark next to said name of said client directing said associate to not provide said client with said application for said new credit account.
The steps delineated in bold describe a retail process including credit prescreening.  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “mobile computing device”, “computer system”, and “database”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of performing a retail process including credit prescreening.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of performing a retail process including credit prescreening using computer technology (e.g. “mobile computing device”, “computer system”, and “database”).  Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claims 9 and 16 recite substantially similar limitations to representative claim 1 and are rejected accordingly.  Dependent claims 6-8, 13, 15, 20-22, 24, and 26 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 13, 15, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (US 2013/01515).

Regarding claim 9, Feng discloses: a system comprising:
a client's mobile computing device (see Fig. 17), said client's mobile computing device comprising: 
an imaging device to scan a barcode, wherein said scan causes said client's mobile computing device to access a clienteling computer system (see Fig. 17, para. 0093, 0113); and
a processor to provide identification information about a client to said clienteling computer system (see Fig. 17, para. 0211);
said clienteling computer system (see Fig. 18) to (intended use):
utilize said identification information about said client to create a client profile; store said client profile at a client profile database, said client profile database communicatively coupled with said clienteling computer system;
receive from said client's mobile computing device, a photo of an item owned by said client in conjunction with a decoration inquiry; update said client profile at said client profile database to include said photo of said item and said decoration inquiry; and automatically forward said photo of said item, said decoration inquiry, and a contact information for said client to a retailer's mobile computing device; 
said retailer's mobile computing device to (intended use):
receive said photo of said item, said decoration inquiry, and said contact information for said client from said clienteling computer system; andExaminer: Wong, E.Appl. No.: 15/164,740
Art Unit: 36924 ADS-007provide an electronic message to said client, said electronic message comprising at least one image of at least one suggestion based on said decoration inquiry;
said clienteling computer system further to (intended use):
receive, from said retailer's mobile computing device, a request for a new credit account prescreen for said client, said request comprising: 
a minimum credit account limit for the client, the minimum credit account limit being a minimum credit limit requirement above which the client would apply for  a new credit account and below which the client would not apply for the new credit account;
utilize the identification information and the minimum credit account limit to perform a credit qualification prescreen of said client; generate a result of the credit qualification prescreen; and
transmit a confidential result based on the credit qualification prescreen, to said retailer's mobile computing device, the confidential result comprising an approximation of a credit line amount for the new credit account; and
 said retailer's mobile computing device further to (intended use):
receive the confidential result from said clienteling computer system  the confidential result comprising the approximation of the credit line amount for the new credit account; and 
display, upon receipt of the confidential result and on a display of said retailer's mobile computing device, a visual indication for an associate, the visual indication comprising: Examiner: Wong, E.Appl. No.: 15/164,740 Art Unit: 36925 ADS-007
a check mark next to a name of said client that passed said new credit account prescreen or 
an 'X' mark next to said name of said client that did not pass said new credit account prescreen

Regarding claims 13, Feng discloses: the system of claim 9 wherein the identification information about the client is selected from the group consisting of: name, clothing size, style, taste, likes, dislikes, family members, address, important dates and purchase history (see Figs. 17-18, intended use).

Regarding claim 15, Feng discloses: the system of claim 9 wherein the identification information about the client stored in said client profile database is updated with information received from the client (see Figs. 17-18, intended use).

Regarding claim 24, Feng discloses: the system of claim 9, further comprising: said processor of said client's mobile computing device to provide a plurality of important dates for said client in said identification information about said client; and said clienteling computer system  is further to: automatically monitor said client profile at said client profile database; automatically generate a reminder when one of said plurality of important dates is approaching; and automatically provide said reminder to said retailer's mobile computing device (see Figs. 17-18, intended use).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3692